            Case 1:20-cv-03338-VEC Document 16 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X              05/06/20
DENNIS MARTINEZ, DOUGLAS
NGUYEN, JAMES HALLENBECK, JILL
WILDBERGER, and DISABILITY RIGHTS
NEW YORK,

                                                Plaintiffs,               20-cv-3338 (VEC)

                             -against-                                  ORDER SCHEDULING
                                                                     SETTLEMENT CONFERENCE
ANDREW CUOMO, IN HIS OFFICIAL
CAPACITY AS GOVERNOR OF NEW YORK
STATE,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This matter has been referred to me for settlement purposes. (Doc. No. 15.) A

telephonic settlement conference in this matter is hereby scheduled for May 19, 2020 at 10:00

a.m. The parties shall use the CourtSolutions platform. Parties must send the person with

decision making authority to settle the matter to the conference. The parties are instructed to

complete the Settlement Conference Summary Report and prepare pre-conference submissions

in accordance with Judge Parker’s Individual Rules of Practice. Pre-conference submissions

must be received by the Court no later than May 12, 2020 by 5:00 p.m.

         The parties should note that CourtSolutions is a service only and does not set or

schedule hearings for the Court. All persons who are participating by telephone in the

conference must arrange their appearance by visiting the CourtSolutions website at

www.Court-Solutions.com (the “Website”). Participants will be required to create an account
         Case 1:20-cv-03338-VEC Document 16 Filed 05/06/20 Page 2 of 3



and schedule appearances for hearings already scheduled by the Court through the Website.

On the Website, the participant must submit a request to appear telephonically at the

scheduled conference. Through the CourtSolutions system, the Court will approve or deny each

request. All requests must be submitted through the Website, and calls should not be placed to

Chambers with such requests.

       If the Court approves your request, you will receive an email from CourtSolutions with

your approval and the dial in information. Only the parties and their counsel will be permitted

to appear at telephonic settlement conferences. (Press may appear in listen only mode at

any public proceeding.) You should dial in for the conference no less than 5 minutes prior to

your scheduled appearance time.

       As part of its service, CourtSolutions offers all participants for the hearing with access to

the Hearing Dashboard through the Website, which provides a visual representation of the

participants on the call, real-time information about who is speaking, the ability to “raise your

hand” to be recognized by the Court and means for the Court to control the conduct of the

hearing. The use of cellular phones, speakerphones, or phones in public places is prohibited.

       CourtSolutions is an independent service provider. By using CourtSolutions’ services,

users are entering into a service agreement with CourtSolutions pursuant to the terms and

conditions set forth on the Website and shall be solely responsible for any costs or other

expenses incurred for those services provided. Under no circumstance shall the Court bear any

costs for the telephonic appearance of any party or attorney.




                                                 2
         Case 1:20-cv-03338-VEC Document 16 Filed 05/06/20 Page 3 of 3



     SO ORDERED.

DATED:       New York, New York
             May 6, 2020
                                           ______________________________
                                           KATHARINE H. PARKER
                                           United States Magistrate Judge




                                       3
